08 Case 3:19-cv-00123-HDM-WGC Document 10 Filed 05/09/19 Page 1 of 2
Case 3:19-cv-00123-HDM-WGC Document7 Filed 04/11/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

 

 

 

 

UNITED STAT ISTRICT/COURT
|) r ane
\ ‘ct of Neval

Civil Action No. 3:19-cv-00123

 

 

 

 

 

 

 

 

 

RRI R. SWANSON,

 

Plaintiffs)
Vv.

COLLECTION SERVICE OF NEVADA,

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Collection Service of Nevada
c/o Registered Agent
Demetria A. Barbaish
777 Forest Street
Reno, NV 89509

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Nicholas M. Wajda

Law Offices of Nicholas M. Wajda, Esq.
871 Coronado Center Drive, Suite 200
Henderson, NV 89052

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DEBRA K. KEMP! April 11, 2019

 

 

DATE

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:19-cv-00123-HDM-WGC Document 10 Filed 05/09/19 Page 2 of 2

IN THE EIGHTH JUDICIAL DISTRICT COURT
IN AND FOR THE COUNTY OF CLARK

TERRI R. SWANSON,

Plaintiff(s),
VS. CASE NO: 3:19-CV-00123
COLLECTION SERVICE OF NEVADA,
Defendant(s),

CLARATI

STATE OF NEVADA
COUNTY OF WASHOE 8s

NICHOLAS RAMIREZ, being duly sworn says: That at all times herein Affiant was and is a citizen of the United States,
over 18 years of age, and not a party to nor interested in the proceedings in which this Affidavit Is made.

That Affiant received copy(ies) of the SEE ATTACHED On 4/16/2019 and served the same on 4/29/2019 at 1:28 PM by
delivery and leaving a copy with:

Demetria A. Barbaish - Agent for Service, pursuant fo NRS 14.020 as a person of suitable age and discretion,
of the office of DEMETRIA A. BARBAISH, registered agent for COLLECTION SERVICE OF NEVADA, at the
registered address of:

777 Forest St, Reno, NV 89509-1714

A description of Demetria A. Barbaish Is as follows
Gender Color of Skin/Race Hair Age Height Weight
Female White Brown Over60 4'0-4'6 421-140 Lbs

Pursuant to NRS 239B.030 this document does not contain the social security number of any person.

Affiant does hereby affirm under penalty of perjury under the law of the State of Nevada that the
foregoing is true and correct.

Executed on: 4/29/2019

by NICHOLAS RAMIREZ

Registration: R -077243

No notary is required per NRS 53.045

t —
ft fe

X -

NICHOLAS RAMIREZ

Registration#: R -077243

FRONT RANGE LEGAL PROCESS SERVICE 036

145 W SWALLOW RD
FORT COLLINS, CO 80525

(888) 387-3783

 

 

Order#: R69563 NVPRF411

 

 

 
